Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1, 4-6, 8 and 9 in the reply filed on 06/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 7 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.

Interview
	On 7/28/2021, a short phone conversation was made to Silvia Salvadori, Reg. No. 48,265 in assistance in locating the meaning of YjgF/YERO57c/UK 114 RID. Applicants’ representative submitted amended claims to define the compound. 

Specification
	The title of the invention is objected to for the word “novel.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 5 is rejected to for the term “characterized.” It is not clear what is characteristic about it. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8 and 9 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treatment of adenocarcinomas and tumors responsive to the protein of Claim 1, does not reasonably provide enablement for treatment of malignant tumors and systemic neoplasia in general.  While the state of the art is relatively high with regard to the treatment of specific cancer types, the state of the art with regard to treating 

The cancer treatment art involves a very high level of unpredictability.  While the state of the art is relatively high with regard to the treatment of specific cancers with specific agents, it has long been underdeveloped with regard to the treatment of cancers broadly.  The lack of significant guidance from the present specification or prior art with regard to the actual treatment of all cancer cells in a mammal, including a human subject, with the claimed active ingredient makes practicing the claimed invention unpredictable.

With regard to cancer treatment, Bally et al. (US 5,595,756 1997) stated, “Despite enormous investments of financial and human resources, no cure exists for a variety of diseases.  For example, cancer remains one of the major causes of death.  A number of bioactive agents have been found, to varying degrees, to be effective against tumor cells.  However, the clinical use of such antitumor agents has been highly compromised because of treatment-limiting toxicities” (col. 1, lines 17-24).  This is still the case as taught by Zugazagoitia et al, Current Challenges in Cancer Treatment, Clinical Therapies, Vol. 38, (2016), pages 1551-1566.  Cancer still remains a major public health problem worldwide, expected to increase with greater that 20 million new cancer cases annually, see introduction.  Sporn et at, “Chemoprevention of Cancer,” Carcinogenesis, Vol. 21 (2000), 525-530, teaches the magnitude of mortality of cancers and that mortalities are in fact still rising and that new approaches to a variety of different cancer are critically needed.  Sporn et al also teaches: “Presently, both basic and clinical the mythology of a magic bullet), an approach that is often unrealistic because of the genetic heterogeneity and extent of the tumor burden characteristic of late stage malignancy. Given the genotypic and phenotypic heterogeneity of advanced malignant lesions as they occur in individual patients, one wonders just exactly what are the specific molecular and cellular targets for the putative cure.”  Zugazagoitia et al reflects on this some 16 year later, acknowledging that this is still the case, see Finding in the Abstract as well as the full findings of the journal article. Zugazagoitia et al also is critical of the magic bullet.  Zugazagoitia et al concludes: “Despite major advances, the current approach to face cancer treatment is still reductionist. Targeting single molecular abnormalities or cancer pathways has achieved good clinical responses that have modestly affected survival in some cancers. However, targeting a single hallmark or pathway with a single drug (“magic bullet”) will not likely lead to cancer cure. We predict that drug combinations against several molecular alterations or cancer hallmarks, in a way that is similar to what we have done with HIV treatment, might be a promising therapeutic strategy to treat cancer in the near future.” Conclusion from Zugazagoitia also reflects Bally’s teaching on toxicity when he writes: “Toxicity will be one of the key limiting factors when implementing these combination strategies in the clinic, and early recognition and management of adverse events will surely be a core component for treatment success.”

Given Bally et al teaching of treatment-limiting toxicities in clinical use, Sporn’s teaching that the cancer progression is heterogeneous as it progresses, both in genotype and phenotype, and Zugazagoitia’s teaching that is in agreement with Bally et al and Sporn, 

Claim 1 is a broad and inclusive list of neoplasias and tumors generally.  The breadth of the claim exacerbates the complex nature of the subject matter to which the present claim is directed.  The claim is extremely broad due to the vast number of possible cancer types represented by the term “tumor and systemic neoplasia.” 

The specification does not enable any person skilled in the art to which it pertains (i.e. treatment of cancers, such a tumors and neoplasia) to make or use the invention commensurate in scope with the claims.  The lack of adequate guidance from the specification or prior art with regard to the actual treatment of all neoplasias and tumors within the scope Claim 1 fails to rebut the presumption of unpredictability existent in this art.  Applicants fail to provide the guidance and information required to ascertain which particular type of cancer the claimed anticancer agent will be effective against without resorting to undue experimentation.  Applicant's limited disclosure is noted but is not sufficient to justify claiming all cancers broadly.
	
Absent a reasonable a priori expectation of success for using a specific chemotherapeutic agent/combination to treat any particular type of cancer, one skilled in the art would have to extensively test many various tumor types.  Since each prospective embodiment, and indeed future embodiments as the art progresses, would have to be empirically tested, and those which initially failed tested further, an undue amount of 

Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
/THOMAS S HEARD/Primary Examiner, Art Unit 1654